                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


PRIME RATE PREMIUM FINANCE
CORPORATION,

                      Plaintiff,                            Case Number 14-12397
v.                                                          Honorable David M. Lawson

KAREN E. LARSON, Individually and as
Personal Representative of the Estate of
KEITH A. LARSON, Deceased, and
ADRIAN LEE CARRANZA,

                      Defendants,

and

BRANDON LARSON and INSUREPLEX
MARKET SOLUTIONS, INC.

                  Garnishee-Defendants.
_________________________________________/

            OPINION AND ORDER DENYING DEFENDANT CARRANZA’S
                     MOTION FOR SUMMARY JUDGMENT

       Defendant Adrian Lee Carranza filed a document in this case entitled “Affidavit of

Meritorious Defense,” apparently in support of an effort to avoid liability to the plaintiff for a

judgment obtained against defendant Karen Larson in the amount of $964,530.48, which remains

unpaid. The Court views that filing as a motion for summary judgment. Because fact issues

remain to be decided, the Court will deny the motion.

                                                I.

       The plaintiff seeks to seize and sell certain vehicles, which, it alleges, defendant Larson

fraudulently transferred to Carranza to shield them from garnishment. The plaintiff’s quest to

collect its judgment brought it to Carranza, Larson’s live-in boyfriend, when it uncovered evidence
that allegedly showed that Larson fraudulently transferred a 2009 Cameo recreational vehicle (the

“trailer”), 2006 Pontiac Solstice, and 2008 Chevrolet Avalanche to Carranza to protect them from

garnishment. The plaintiff alleges that those transfers violated Michigan’s Uniform Voidable

Transactions Act, Mich. Comp. Laws §556.34, et seq.

       The Court entered an order on December 18, 2018 granting the plaintiff’s motion to

examine Carranza about the vehicles and restrain him from transferring the property. Carranza

appeared for his examination, testified that he paid Larson $5,500 for the trailer and Pontiac

Solstice, but did not produce any proof of payment as the examination order required. He also

testified that he received the Chevrolet Avalanche from Larson’s employee, Tyler McMeekan, but

did not pay McMeekan for it. Shortly after the examination, the plaintiff filed an ex parte motion

for an issuance of an order for Carranza to show cause why he should not be made a party to the

case and for a temporary restraining order to protect the property. The Court granted the motion

and entered an order requiring Carranza to appear. Carranza appeared but he failed to offer a

legitimate reason to deny the plaintiff’s request that he be added to the case. The Court added

Carranza to the action and allowed Prime Rate to file a supplemental complaint to incorporate the

addition, which it did on March 5, 2019. ECF No. 368. On August 27, 2019, Carranza filed an

affidavit of meritorious defense, which the Court views as a motion for summary judgment.

                                               II.

       “Summary judgment is proper ‘if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.’” Pittman v. Experian

Information Solutions, Inc., 901 F.3d 619, 627 (6th Cir. 2018) (quoting Fed. R. Civ. P. 56(a)).

“The moving party bears the burden of showing that no genuine issues of material fact exist,” and

it “must demonstrate the ‘basis for its motion, and identify[] those portions of the pleadings,



                                               -2-
depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

which it believes demonstrate the absence of a genuine issue of material fact.’” Id. at 627-28

(quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)).

       To oppose that showing, “[t]he nonmoving party ‘must set forth specific facts showing that

there is a genuine issue for trial.’” Id. at 628 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 250 (1986)). That is done by designating specific facts in affidavits, depositions, or other

factual material showing “evidence on which the jury could reasonably find for the plaintiff.”

Anderson, 477 U.S. at 252. The submitted materials need not themselves be in a form that is

admissible in evidence. Celotex, 477 U.S. at 324.

       “The reviewing court must then determine ‘whether the evidence presents a sufficient

disagreement to require submission to a [fact finder] or whether it is so one-sided that one party

must prevail as a matter of law.’” Pittman, 901 F.3d at 628 (quoting Anderson, 477 U.S. at 251-

52). In doing so, the Court must “view the facts and draw all reasonable inferences in favor of the

non-moving party.” Ibid. (quoting Matsushita, 475 U.S. at 587).

       In its supplemental complaint, the plaintiff alleges that Karen Larson intentionally and

fraudulently transferred the trailer and two vehicles to Adrian Carranza to protect them from

garnishment. Carranza’s testimony that he paid $5,500 for the trailer and Solstice is supported by

Michigan title applications for the trailer — indicating that Carranza paid Larson $3,000 for it —

and the Solstice — indicating that Carranza paid Larson $2,500.              But the plaintiff also

demonstrated that Larson transferred the Avalanche to her employee, Tyler McMeekan, who

subsequently gave it to Carranza. The plaintiff contends that Larson transferred the trailer and

vehicles for less than their fair market values before this action was scheduled for trial in August

2018. Despite the transfers, the plaintiff alleges that Larson retained possession and control of



                                                 -3-
vehicles because she still lives with Carranza. Therefore, the plaintiff believes the transfers should

be voided under the Michigan Uniform Voidable Transfer Act, Mich. Comp. Laws §566.1 et seq.,

and that the Court should issue a writ of attachment against the trailer and vehicles, and sell them

to distribute the proceeds to the plaintiffs.

        Carranza, who is proceeding pro se, filed an affidavit of meritorious defense, which

included a written account from Tyler McMeekan, Larson’s employee who transferred the

Avalanche, as well as bills and price quotes for the vehicles. According to McMeekan, Larson

and Carranza had not known each other before the property transaction. Larson allegedly sold the

vehicles only because she was desperate for money as she had to pay her attorney $6,000 to

represent her regarding her son’s power of attorney. She met with Carranza to sell him the Solstice

and trailer for “$5,000” with a verbal agreement that if she paid him back by August 1, 2018, he

would return the property. Strapped for cash, she never made the payment and Carranza kept the

property, although they started dating by that point. McMeekan says that he recommended, and

drafted, a receipt for the sale, but Carranza never received a copy because it “fell through the

cracks.” McMeekan apparently never provided receipt and one was not attached to the affidavit.

After selling the trailer, McMeekan moved in with Larson “as due to personal circumstances she

had taken [him] in,” while Carranza lived in the trailer.      Larson and Carranza then moved to

another home and lived together in “late fall.”

        McMeekan claims to have driven the Avalanche frequently for work and liked it so much

that he wanted to buy it. He structured an agreement with Larson where he would work off the

purchase price of $2,500. But before he could work off the price, he got in an accident resulting

in extensive damage of up to $6,000. Lacking insurance and ability to pay for the repairs,




                                                  -4-
McMeekan gave the car to Carranza for free because “it presented more of a liability . . . than an

asset.”

          Although Carranza did not attach any receipts from Larson’s transfer, he did provide some

documentation. First, he provided a mechanic’s statement quoting a price of $9,151.43, including

labor, to repair the damaged Avalanche. On the estimate, Carranza wrote “I took the vehicle from

Tylor for parts because he could not afford to have it fixed.” Carranza also attached screenshots

of price quotes for similar Avalanches and Solstices from unidentifiable websites. There are no

URLs listed on either screenshot, and the screenshot quoting Solstice prices appears to have been

taken from Windows Photo Viewer. According to the screen shots, 2007 Avalanches were

apparently worth $5,900 and Solstices were worth $3,995. Finally, Carranza attached a service

estimate for the Solstice, quoting a cost of $7,209.52, including labor, with a handwritten legend

that says: “with knowledge about at time of purchase of other things wrong with the car that[’s]

why I offered her Karen Larson $2,000.”

          Federal courts apply state law rules for collecting judgments. Fed. R. Civ. P. 69(a). The

Michigan Revised Judicature Act permits courts to adjudicate the disputed ownership of personal

property that may belong to a judgment debtor. Mich. Comp. Laws 600.6128(1)-(2). When a

judgment debtor transfers property, she bears the burden “to show that the transaction is in all

respects bona fide.” Mich. Comp. Laws 600.6131(1). And with transfers of gifts within one year

of the action’s commencement to the judgment debtor’s family or close confidants, “the burden of

proof shall be on the judgment debtor, or the person claiming title or right of possession, to

establish that the transfer or gift from [her] was not made for the purpose of delaying, hindering,

and defrauding creditors.” Mich. Comp. Laws 600.6131(3).




                                                 -5-
       The Michigan Uniform Voidable Title Transaction Act lays out the rules with respect to

potentially fraudulent transfers. Property transfers are voidable when made “(a) with actual intent

to hinder, delay, or defraud any creditor of the debtor” or “(b) without receiving a reasonably

equivalent value in exchange for the transfer or obligation” and the creditor “(ii) intended to incur,

or believed or reasonably should have believed that the debtor would incur, debts beyond the

debtor’s ability to pay as they became due.” Mich. Comp. Laws 566.34(1)(a)-(b)(ii).

        In determining actual intent, courts may consider the following factors: “(b) the debtor

retained possession or control of the property transferred after the transfer,” “(d) before the transfer

was made or obligation was incurred, the debtor had been sued or threatened with suit,” “(h) the

value of consideration received by the debtor was reasonably equivalent to the value of the assets

transferred,” “(i) the debtor was insolvent or became insolvent shortly after the transfer was made,”

and “(j) the transfer occurred before or shortly before a substantial debt was incurred.” Mich.

Comp. Laws 566.34(2)(b)-(j). Finally, “a transfer made . . . is voidable as to a creditor whose

claim arose before the transfer was made . . . if the debtor made the transfer . . . without receiving

a reasonably equivalent value in exchange for the transfer.” Mich. Comp. Laws 566.35.

       In light of these rules, it is apparent that genuine issues of material fact remain regarding

Larson’s property transfer to Carranza. For one, there is an inconsistency in the defendant’s own

affidavit: Carranza claims to have purchased the trailer and Solstice for $5,500, but McMeekan

contends that Larson sold them for $5,000. Perhaps this discrepancy can be chalked up to an error

on McMeekan’s part as Carranza testified that he paid $5,500 and the price was corroborated by

the Michigan title transfer applications indicating such. But that question must be resolved by the

factfinder.




                                                  -6-
       Carranza also failed to address other material facts asserted by the plaintiff. For one,

Carranza’s affidavit is completely devoid of any price estimates, receipts, or market values for the

2009 Cameo trailer. The plaintiff attached an exhibit to its motion to show cause alleging that

such trailers, according to RVT Price Checker, range between $22,950 and $77,613, averaging at

about $44,315. That evidence suggests that the sale for $5,500 was far below fair market value.

Further, the market valuations provided by Carranza for the Avalanche and Solstice are nearly

impossible to verify because they do not indicate the sources or dates of the estimates. And there

are other discrepancies: Carranza alleged that 2007 Avalanches were valued around $5,900 and

Solstices were valued around $3,900. But Carranza did not acquire a 2007 Avalanche from

Larson; according to the Michigan title documents, he acquired a 2008 Avalanche.

       And finally, Carranza has not addressed the allegation that Larson still possesses and

controls the vehicles. Carranza’s affidavit corroborated the fact that he lived in the trailer and then

subsequently moved in with Larson, but he neglected to mention whether Larson still possesses

the property. With the facts presented, a reasonable juror could conclude that Larson still controls

or possesses the property as she now lives with the person to whom she sold it.

                                                 III.

       Because these factual disputes exist in the record, Carranza’s Affidavit of Meritorious

Defense is not sufficient to furnish him summary relief from the plaintiff’s supplemental

complaint.

       Accordingly, the Affidavit of Meritorious Defense (ECF No. 661), construed as a motion

for summary judgment, is DENIED.


                                                               s/David M. Lawson
                                                               DAVID M. LAWSON
Date: November 18, 2019                                        United States District Judge

                                                 -7-
                   PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was
served upon each attorney or party of record herein by
electronic means or first-class U.S. mail on November 18, 2019.

                           s/Susan K. Pinkowski
                           SUSAN K. PINKOWSKI




                              -8-
